           Case 1:18-vv-01441-UNJ Document 47 Filed 01/27/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1441V
                                         UNPUBLISHED


    MADDISON ROWLETT,                                         Chief Special Master Corcoran

                         Petitioner,                          Filed: December 27, 2019
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Hepatitis B (Hep B)
                                                              Vaccine; Shoulder Injury Related to
                        Respondent.                           Vaccine Administration (SIRVA)


Michael G. McLaren, Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN, for
petitioner.

Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

        On September 20, 2018, Maddison Rowlett filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related
to Vaccine Administration (“SIRVA”) as a result of her August 18, 2017 Hepatitis B
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.




1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-01441-UNJ Document 47 Filed 01/27/20 Page 2 of 2



      On December 27, 2019, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent indicates that

       [m]edical personnel at the Division of Injury Compensation Programs
       (“DICP”) have reviewed the petition and medical records filed in this case.
       Based on that review, DICP has concluded that petitioner suffered a SIRVA
       of the left shoulder as defined by the Vaccine Injury Table. Specifically,
       petitioner had no recent history of pain, inflammation, or dysfunction of her
       left shoulder; the onset of pain occurred within 48 hours after receipt of an
       intramuscular vaccination; the pain was limited to the shoulder where the
       vaccine was administered; and, no other condition or abnormality, such as
       brachial neuritis, has been identified to explain petitioner’s left shoulder
       symptoms. 42 C.F.R. §§ 100.3(a), (c)(10).

 Id. at 5-6. Respondent further agrees that “petitioner suffered the residual effects of
her condition for more than six months. 42 U.S.C. § 300aa-11(c)(1)(D)(i). Therefore,
based on the record as it now stands, petitioner has satisfied all legal prerequisites for
compensation under the Act. 42 U.S.C. § 300aa-13.” Id. at 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
